UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7461



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES E. CARR,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-66, CA-97-916-2)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. Carr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Carr seeks to appeal the district court’s order

denying his motion to reconsider the denial of his motion filed

under 28 U.S.C.A. § 2255 (West Supp. 2002).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Carr, Nos. CR-93-66; CA-97-916-2 (E.D. Va. July

11, 2002).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       To the extent Carr appeals from the district court’s orders
entered on September 24, 1998, and July 19, 1998, we find no
reversible error.


                                 2